Citation Nr: 0107996	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  98-03 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
service connected skin disorder diagnosed as atopic 
dermatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating action by the 
RO which denied an evaluation in excess of 10 percent for the 
veteran's service connected skin disability.  In July 2000, 
the veteran appeared and gave testimony at an RO hearing 
before the undersigned Board member.  A transcript of this 
hearing is of record.  The issue of entitlement to an 
evaluation in excess of 10 percent for the veteran's service 
connected skin disorder, diagnosed as atopic dermatitis, is 
before the Board for appellate consideration at this time.  


REMAND


The veteran last received a VA dermatology examination In 
September 1997.  At that time, the veteran complained of 
pruritic eruptions on his arms and legs since 1974.  He 
stated that the eruptions currently were in the antecubital 
fossae and popliteal fossae.  Evaluation revealed 
hyperpigmentation and scaling in the areas of the elbows and 
wrists.  The diagnoses were atopic eczema and psoriasis.  

The veteran has submitted medical statements and clinical 
records reflecting private treatment for his skin disability 
from the early 1990s to late July 2000.  These records 
indicate that veteran's skin rashes were noted at various 
times to involve his whole body, and especially involved the 
arms, scalp, back, neck chest, face, ears, and neck.  In May 
1999, it was reported that the rash almost never erupted in 
areas below the waist.  Assessments included atopic 
dermatitis, photodermatitis, rule out lichen planus, 
psoriasis, and eczema.  In July 2000, it was noted that the 
veteran's rash never really went away.  

During the veteran's July 2000 RO hearing before the 
undersigned Board member the veteran said that his skin 
eruptions tended to get worse during warm weather.  He said 
that it could involve his entire body, but at the time of the 
hearing it primarily involved his hands, buttock, and legs.  
It was reported that the veteran's skin rash would ooze, 
itch, and could involve open sores.  The veteran reported 
that he worked for the New York Transit Authority and that 
his working conditions tended to be very dirty and would 
worsen his skin problems.  He said that his rashes could 
become so severe that he couldn't wear much clothing or leave 
his house.  He said that sweating would worsen the skin 
problem and that he was therefore precluded from playing 
sports.  He said that his rash could become so unsightly that 
it prevented intimacy with his wife,  He also said that the 
ointments that he used to treat his rash would frequently 
soil and damaged his clothing.  It was requested that the 
veteran be given a current VA examination of his skin 
disability.  

The above evidence raises the possibility of worsening 
disability due to the veteran's skin disorder(s) since his 
last VA dermatology examination in 1997.  Therefore, a 
current VA examination to determine the current severity of 
the service connected skin disability is warranted.  Caffey 
v. Brown, 6 Vet. App. 377 (1994).  Also, in view of the 
different diagnoses and assessments given in regard to the 
veteran's skin disorders, such an examination should also 
attempt to differentiate the various diagnoses of the 
veteran's skin disorder and determine their relationship, if 
any, to the veteran's service, or to his service connected 
skin disability, currently characterized as atopic 
dermatitis.  Also, in view of the veteran's testimony at his 
recent hearing, the Board believes that his employer should 
be contacted and queried about the effects of his service 
connected skin disability on the veteran's employment.  
Finally, any clinical records documenting the veteran's 
treatment by private physicians for his skin disability 
subsequent to July 2000 should be obtained and associated 
with the claims folder.  

The claimant is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA dermatology examination may result 
in an adverse determination.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
Accordingly, all the issues currently certified for appeal in 
this case must also be remanded to the RO so that it can 
again adjudicate the issues certified for appeal in light of 
this recent statutory provision.  

In so doing, the RO should also ensure that all development 
requested below has been undertaken, and ensure that all 
development and notification requirements are in compliance 
with the act.  The Board notes in this regard that 
information from the veteran's employer regarding the effect 
of the veteran's service connected skin disorder on his 
ability to perform his job, and records of his private 
medical treatment for skin rashes subsequent to July 2000 
would be helpful in determining the severity of the 
disability caused by the service connected skin disorder.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision in regard to the issue currently 
on appeal at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992).  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1. With the veteran's express consent, 
his employer, the New York City 
Transit Authority, should be contacted 
and asked to provide information 
pertaining to the effects of the 
veteran's skin disability on his 
employment, especially information 
regarding time lost from work in 
recent years because of this 
disability.  All information obtained 
should be associated with the claims 
folder.  

2. The RO should also appropriately 
contact Advanced Dermatology, at 58-47 
188th Street in Fresh Meadows, New York 
11367, and request copies of all 
clinical records reflecting treatment 
for the veteran's skin disability 
subsequent to July 2000.  All records 
obtained should be associated with the 
claims folder.  

3. The veteran should also be requested 
to provide information about any other 
treatment sources for his skin 
disorder, VA or private, so that 
records can be obtained for inclusion 
in the claims folder.  

4. Then the veteran should be afforded a 
VA dermatology examination to 
determine the current severity and 
etiology of his skin disorder(s). All 
clinical findings must be reported in 
detail and all special studies deemed 
appropriate should be conducted.  The 
claims folder must be made available 
to the examining physician so that the 
pertinent medical records may be 
studied in detail and the physician 
should state that he or she has 
reviewed the claims folder, including 
this remand, in his or her report of 
examination.  The examiner should 
report the pertinent medical 
complaints, symptoms, clinical 
findings, and diagnosis (es) of all 
skin pathology noted on the 
examination.  If a skin disorder other 
than atopic dermatitis, such as 
psoriasis, is diagnosed on the 
examination, the examining physician 
should express a medical opinion, with 
complete rationale, as to whether it 
is at least as likely as not that any 
such skin disability is either to 
related to service, or is related to 
the veteran's already service 
connected skin disability 
characterized as atopic dermatitis.  

5. The RO must also review the claims 
file and ensure that all notification 
and the development required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures contained in Sections 3 and 
4 of the act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied as per VBA Fast 
Letters 00-87 (November 17, 2000), and 
00-92 (December 31, 2000).  

6. Then, the RO should again adjudicate 
the veteran's claim.  In the event the 
claimant fails to report for scheduled 
VA dermatology examination, 
consideration of the veteran's claim 
for increased ratings for his skin 
disability must be made under the 
provisions of 38 C.F.R. § 3.655 
(2000).  If the benefit sought remains 
denied, the claimant and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for its further 
adjudication, if otherwise 
appropriate.  

No action is required of the claimant until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to comply with the Veterans 
Claims Assistance Act of 2000.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




